Citation Nr: 1126822	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  09-32 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from October 1968 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which granted service connection for PTSD and assigned an initial 30 percent disability rating, effective March 18, 2008.  The Veteran has appealed with respect to the propriety of the initially assigned rating.  

The Veteran testified at a hearing before the undersigned Acting Veterans Law Judge in April 2010.  A transcript of that proceeding has been associated with the Veteran's claims file.  At such time, the Veteran submitted additional evidence consisting of VA treatment records with a waiver of agency of original jurisdiction consideration.  38 C.F.R. § 20.1304 (2010).  Therefore, the Board may properly consider such newly received evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

As referenced above, the Veteran participated in a Board hearing in April 2010, during which he reported experiencing significant depression and both suicidal and homicidal ideations.   As the Veteran did not report experiencing these symptoms during his most recent VA psychiatric examination, which was conducted in June 2008, the Board finds that the Veteran's testimony indicates a potential increase in the severity of his PTSD.  Accordingly, the Board finds that the Veteran should be afforded a new VA examination to assess the current severity of his condition.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  Moreover, as the Veteran's 2008 VA examination report fails to reflect a specific finding regarding the effect of his PTSD on his employability, such an opinion should be obtained in conjunction with the new VA examination.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  

The Veteran also testified that he received treatment for his PTSD exclusively from the VA Medical Center located in Wichita, Kansas.  Accordingly, the Veteran's VA treatment records from this facility dated from August 2009 to the present should be obtained and associated with the claims file.  38 C.F.R. § 3.159(c)(2) (2010).  In this regard, the Board notes that the Veteran had submitted VA treatment records dated from January 2009 to March 2010; however, it is unclear if such are complete.

Therefore, the case is REMANDED for the following action:

1.  Obtain all VA treatment records from the Wichita, Kansas, VA Medical Center dated from August 2009 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After the above development has been completed and all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current severity of his PTSD.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected PTSD.  The examiner should also provide a Global Assessment of Functioning (GAF) score solely for the Veteran's PTSD and explain the significance of such score.

The examiner should also offer an opinion regarding the impact that the Veteran's PTSD has on his employability. 

In offering any opinion, the examiner should take into consideration all the evidence of record, to include medical records as well as the Veteran's lay statements.  All opinions expressed should be accompanied by supporting rationale.
   
3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's initial rating claim should be readjudicated based on the entirety of the evidence.  If the full benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


